                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: ZOHAR III, CORP., et al.                  )   Chapter 11
                                                  )
                        Debtors.                  )   Case No. 18-10512 (KBO)
                                                  )
                                                  )
 LYNN TILTON, et al.,                             )
                                                  )
                        Appellant,                )
                                                  )
                v.                                )   C.A. No. 19-1874 (MN)
                                                  )
 ZOHAR III, CORP., et al.,                        )
                                                  )
                        Appellees.                )

                                             ORDER

               WHEREAS, on November 7, 2019, Chief Magistrate Judge Mary Pat Thynge

issued a Recommendation (D.I 34) recommending that this matter be withdrawn from the

mandatory referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 34 at 2); and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 8th day of November 2019 that

the Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

               IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following

briefing schedule purposed by the parties (D.I. 34 at 2; D.I. 36):
Appellants’ Opening Brief – November 8, 2019

Appellees’ Answering Brief – December 9, 2019

Appellants’ Reply Brief – December 20, 2019.




                            The Honorable Maryellen Noreika
                            United States District Court




                        2
